Title: To James Madison from William Allan, 21 March 1813
From: Allan, William
To: Madison, James


Honour’d SirOn Board H.M.P. Ship Nassau Chatham 21st. March 1813
This comes to inform your excellencey of my being a prissner of Warr, on Board H. B. M. Ship Nassau. I sailed from N. York 3 June 1812 in the Ship Alleganey Capt. E. Everlet loaded with tribute stores for the Dee of Algeirs, on our arrival thare they did not think proper to receive them. Colonel Lair had to ransom the Ship by paying Forty two thousand Dollars and only allow’d tree and a half ours to clear his coast, We maid the best of our way for Gibirralter whare we arrived on the 4th augt. On the 8th of augst 1812 We ware maid prisnors of warr by his B.M. Ship St. Juan Where we remained untill the 16th Jany. 1813 When We was sent to this prison.

Being sent out by order of your Excellencey I humbly beg your goodness will consider my situation and be pleased to order my exchange as soon as your Excellencey may please the Ship Alleganey is held by Messr. Buy Carts & Mcgruder of G Town. My reason for addressing you personaley is owing to my having a large familey and no person except my self to look for Succer, by granting the above you will ever be considered by yr mo. obt. and Hum Sert.
William Allan
